DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16, 25-28 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches a method for fabricating a semiconductor structure comprising: providing a semiconductor chip comprising an active surface; forming a conductive bump over the active surface of the semiconductor chip; and coupling the conductive bump to a substrate, wherein the conductive bump comprises: a plurality of bump segments comprising a first group of bump segments and a second group of bump segments, wherein each bump segment of the first group of bump segments has opposite sides exposed to an environment outside the conductive bump, each bump segment of the second group of bump segments has opposite sides exposed to the environment outside the conductive bump, and each bump segment of the first group of bump segments and the second group of bump segments has a same segment thickness in a direction orthogonal to the active surface of the semiconductor chip; wherein an average cross-sectional area of each bump segment of the first group of bump segments is smaller than an average cross-sectional area of each bump segment of the second group of bump segments; the second group of bump segments comprises a first set of bump segments and a second set of bump segments; forming the conductive bump over the active surface of the semiconductor chip comprises: forming the first set of bump segments over the active surface of the semiconductor chip; forming the first group of bump segments over the first set of bump segments, wherein one bump segment in the first group of bump segments comprises a tapered side surface exposed to the environment, and another bump segment in the first group of bump segments comprises a side surface exposed to the environment and orthogonal to the active surface; and forming the second set of bump segments over the first group of bump segments (see previous Office Action).
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the second set of bump segments is formed over the first group of bump segments before the substrate is coupled to the substrate. Tomura teaches that the tapered portion of the first group of bump segments is the solder joint between the built-up portions of the first set of bump segments and the second set of bump segments thus the second set of bump segments are formed on the first group of bump segments during the bonding of the substrate to the chip, not before. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812